[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 198 
This case is before us on motion to quash alternative writ of mandamus.
On consideration of the motion, the Court being advised of its opinion in the premises, and having considered briefs and arguments therein submitted by the respective parties.
It is now ordered and adjudged that the motion to quash be, and the same is hereby, overruled and denied and respondents are allowed fifteen (15) days from this date in which to file answer, return or other pleading as they may be advised.
It is so ordered.
DAVIS, C. J., WHITFIELD, TERRELL and BUFORD, J. J., concur.
BROWN, J., dissents.
ELLIS, J., not participating.